      Case 4:20-cv-00480-DPM Document 7 Filed 10/05/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION
ACIE SMITH                                                PETITIONER

v.                      No. 4:20-cv-480-DPM

STATE OF ARKANSAS and
JEFFERSON COUNTY                                        RESPONDENTS

                           JUDGMENT
     Smith's petition is dismissed without prejudice.



                                                    I
                                 D.P. Marshall Jr.
                                 United States District Judge
